          Case 1:17-cr-00251-PGG Document 300
                                          299 Filed 06/10/20
                                                    06/09/20 Page 1 of 1



                                  PARKER & CARMODY, LLP
                                        ATTORNEYS AT LAW
                                         850 THIRD AVENUE
                                            14TH FLOOR
                                       NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                              TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                               FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                           DanielPaker@aol.com




                                                              June 9, 2020
By ECF
Hon. Paul G. Gardephe
United States District Judge
Southern District of New York                                                     June 10, 2020
40 Foley Square
New York, NY 10007

                             Re: United States v. Amaury Modesto
                                       17 Cr 251 (PGG)

Dear Judge Gardephe:

       I previously represented Amaury Modesto (“Mr. Modesto”), the defendant in the above-
captioned matter.

        I write requesting that the Court re-appoint me nunc pro tunc to April 20, 2020 for
purposes of consulting with Mr. Modesto and his family, evaluating whether a compassionate
release motion should be filed, engaging in legal research and filing a motion if necessary.

       If the foregoing meets with the Court’s approval, then I respectfully request that you “So
Order” this letter. Thank you for your consideration in this matter.

        I hope you, your family and staff are well.

                                                              Respectfully,

                                                                 /s/

                                                              Daniel S. Parker

cc: All Parties by ECF and emai
